Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”), dated as of July 1,
2014, is entered into by and among Inland American Real Estate Trust, Inc. (the
“Company” or “Inland REIT”) and Michael Podboy (“Executive”).

RECITALS:

WHEREAS, the Company desires to employ Executive in the position of Executive
Vice President – Investments; and

WHEREAS, this Agreement sets forth the terms and conditions of the employment
relationship between the Company and Executive.

NOW, THEREFORE, in consideration of the covenants herein contained and the
employment of Executive and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Start Date; Position. The Company will employ Executive as its Executive Vice
President – Investments, beginning on or about February 1, 2014 (the “Start
Date”). The principal location of Executive’s employment shall be at the
Company’s principal executive office located in Oak Brook, Illinois, although
Executive understands and agrees that he will be required to travel from time to
time for business reasons. Executive agrees to devote his full working time and
attention to the Company and to act at all times in the best interests of the
Company. Executive will have such duties, responsibilities and authority as are
consistent with his position. Executive shall report to the President of the
Company. Executive agrees to perform his duties and responsibilities to the
Company faithfully, competently, diligently and to the best of his ability, and
subject to, and in accordance with, all of the policies, rules and regulations
from time to time applicable to employees of the Company. Executive further
agrees to execute any additional documents as the Company may from time to time
request him and other similarly situated executives to sign regarding such
policies, rules and regulations of the Company, provided that any such
additional documents shall not be inconsistent with the terms of this Agreement.

2. Compensation and Benefits.

(a) Base Salary. During the “Term” (as defined in Section 3 below), the Company
will pay to Executive a base salary at a rate of $300,000 per annum, which may
be reviewed and increased (but not decreased) from time to time in the normal
course of business (such annual salary, as in effect from time to time, to be
referred to herein as “Base Salary”). Executive’s Base Salary will be payable in
accordance with the Inland REIT’s normal payroll practices.

(b) Annual Performance Bonus. For the period from January 1, 2014 through
December 31, 2014 and during each subsequent twelve (12)-month period while
Executive remains employed with the Company (each, a “Performance Period”),
Executive will be eligible to receive an annual performance bonus award payable
in cash in an amount



--------------------------------------------------------------------------------

determined by the board of directors of the Company (“Board”), or a committee
thereof, based upon the achievement of performance criteria mutually agreed upon
by the Board and Executive with respect to such twelve (12)-month period (the
“Annual Bonus”). The bonus program to be established by the Board will include
threshold, target and maximum levels. Executive will be eligible to receive an
annual target bonus no less than seventy-five percent (75%) of his Base Salary
(“Target Bonus”) with threshold and maximum bonus levels to be determined on an
annual basis, with the actual bonus that becomes payable to be based on the
actual achievement of the applicable performance criteria as determined by the
Board or a committee thereof. In the event of a Change in Control of the
Retail/Non-Core Business, or a Retail/Non-Core Qualified Event during a
Performance Period, Executive will be eligible to receive an Annual Bonus equal
to the target Annual Bonus for the year in which such Change in Control of the
Retail/Non-Core Business or Retail/Non-Core Qualified Event occurs, pro-rated
for the portion of the Performance Period that elapsed prior to the occurrence
of such Change in Control of the Retail/Non-Core Business or Retail/Non-Core
Qualified Event. Any Annual Bonus shall be paid to Executive in a lump sum as
soon as reasonably practicable, but in no event later than March 15, following
the end of the applicable fiscal year.

(c) Equity Compensation – Long Term Incentives.

(i) Annual Long-Term Incentive Award. Upon execution of this Agreement,
Executive will be granted within thirty (30) calendar days of the date of this
Agreement (the “Initial Share Unit Grant Date”) and subject to adjustment as set
forth below, an award of 40,000 units (“Retail/Non-Core Share Units”) having an
aggregate value equal to $400,000, and in each subsequent calendar year after
execution of this Agreement, and no later than March 15 of that year, Executive
will be granted an award of a number of Retail/Non-Core Share Units having an
aggregate value equal to no less than 133% of Executive’s Base Salary in that
year (together, the “Annual Grant Share Units”, and the date of each such grant,
together with the Initial Share Unit Grant Date, the “Annual Share Unit Grant
Date”), with the number of Retail/Non-Core Share Units subject to each
subsequent year grant determined by dividing such amount by the Fair Market
Value of a Retail/Non-Core Share Unit on the date of grant. The Annual Grant
Share Units will vest and settle on the later to occur of (i) the date there
first occurs a Change in Control of the Retail/Non-Core Business or a
Retail/Non-Core Qualified Event and (ii) the third anniversary of the Initial
Share Unit Grant Date or the Annual Share Unit Grant Date, as applicable,
subject to Executive’s continued employment through the applicable settlement
date, provided that, in no event will the Annual Grant Share Units vest or be
settled unless a Change in Control of the Retail/Non-Core Business or a
Retail/Non-Core Qualified Event occurs no later than the fifth (5th) anniversary
of the Initial Share Unit Grant Date and, provided, further, that (a) in the
event of a Retail/Non-Core Qualified Event, the Annual Grant Share Units will be
settled in REIT Shares (for that number of REIT Shares having an aggregate value
on the applicable settlement date equal to the Fair Market Value of the Annual
Grant Share Units on the applicable settlement date) and (b) in the event of a
Change in Control of the Retail/Non-Core Business, the Annual Grant Share Units
will be settled in cash in an amount equal to the aggregate Fair Market Value of
the Annual Grant Share Units (determined as of the date of such Change in
Control of the Retail/Non-Core Business), provided, however, that if the
acquiring entity is a publicly traded company and the Annual Grant Share Units
are converted into share units or other form of equity award of such acquiring
entity at the time of the Change in Control of the Retail/Non-Core Business,
then the Annual Grant Share Units will be settled in

 

2



--------------------------------------------------------------------------------

shares of the acquiring entity, in either case on the applicable settlement
date. Notwithstanding the foregoing, if Executive’s employment is terminated by
the Company without Cause or if Executive resigns for Good Reason, in either
case, following the occurrence of a Retail/Non-Core Triggering Event or during
the Pre-CIC Period, to the extent not already vested, the Annual Grant Share
Units will vest in full and be settled, net of tax withholding, on the date of
such termination or resignation.

Notwithstanding anything to the contrary in this Agreement, the number of
Retail/Non-Core Share Units granted to Executive as set forth in this
Section 2(c)(i) shall be subject to adjustments as determined necessary by the
Board to prevent dilution or enlargement of value as a result of intercompany
transfers of cash or assets between the Retail/Non-Core Business and one or more
of Inland REIT’s other businesses for no consideration or other such similar
transactions, consistent with the examples approved by the Board and set forth
in Exhibit A. Notwithstanding anything to the contrary in this Agreement, prior
to a Change in Control of the Retail/Non-Core Business or a Retail/Non-Core
Qualified Event, if a portion of the real estate portfolio of the
Retail/Non-Core Business is merged into another company or sold, the Board shall
consider vesting Executive with and settlement of a portion of the
Retail/Non-Core Share Units described in this Section 2(c)(i) and any subsequent
awards granted pursuant to the applicable equity incentive plan of the Company
on the date of the listing or consummation of merger or sale as applicable.

(ii) Triggering Event Contingency Awards.

(A) Retail/Non-Core Contingency Awards.

(I) Upon execution of this Agreement by both parties, Executive will be granted
within thirty (30) calendar days of the date of this Agreement (the actual date
of grant, the “Retail/Non-Core Contingency Share Unit Grant Date”), and subject
to subsection 2(c)(ii)(A)(II) below, 40,000 Retail/Non-Core Share Units having
an aggregate value equal to $400,000 (the “Retail/Non-Core Contingency Share
Units”). With regard to vesting (i) if the Retail/Non-Core Triggering Event is a
Retail/Non-Core Qualified Event, the Retail/Non-Core Contingency Share Units
will vest and settle in three equal installments on each of the first three
anniversaries of the Retail/Non-Core Triggering Event, subject to Executive’s
continued employment through each such anniversary date and (ii) if the
Retail/Non-Core Triggering Event is a Change in Control of the Retail/Non-Core
Business, 100% of the Retail/Non-Core Contingency Share Units will vest and
settle on the one-year anniversary of the Retail/Non-Core Triggering Event,
subject to Executive’s continued employment through such one-year anniversary
date of the Change in Control of the Retail/Non-Core Business, provided that, in
no event will the Retail/Non-Core Contingency Share Units vest or be settled
unless a Retail/Non-Core Triggering Event occurs no later than the fifth
(5th) anniversary of the Retail/Non-Core Contingency Share Unit Grant Date and,
provided, further, that (a) in the event the Retail/Non-Core Triggering Event is
a Retail/Non-Core Qualified Event, the Retail/Non-Core Contingency Share Units
will be settled in REIT Shares (for that number of REIT Shares having an
aggregate value equal to the Fair Market Value of the Retail/Non-Core
Contingency Share Units) on the applicable settlement date and (b) in the event
the Retail/Non-Core Triggering Event is a Change in Control of the
Retail/Non-Core Business, the Retail/Non-Core Contingency Share Units will be
settled in cash in an amount equal to the Fair Market Value of the
Retail/Non-Core Contingency Share Units (determined as of the date of such
Change in Control of the

 

3



--------------------------------------------------------------------------------

Retail/Non-Core Business), provided, however, that if the acquiring entity is a
publicly traded company and the Retail/Non-Core Contingency Share Units are
converted into share units or other form or equity award of such acquiring
entity at the time of the Change in Control of the Retail/Non-Core Business,
then the Retail/Non-Core Contingency Share Units will be settled in shares of
the acquiring entity, in either case on the applicable settlement date.
Notwithstanding the foregoing, if Executive’s employment is terminated without
Cause or Executive terminates his employment for Good Reason, in either case,
following the occurrence of a Retail/Non-Core Triggering Event or during the
Pre-CIC Period, to the extent not already vested, the Retail/Non-Core
Contingency Share Units will vest in full and be settled on the date of such
termination.

(II) Notwithstanding anything to the contrary in this Agreement, the number of
Retail/Non-Core Share Units granted to Executive as set forth in this
Section 2(c)(ii)(A) shall be subject to adjustments as determined necessary by
the Board to prevent dilution or enlargement of value as a result of
intercompany transfers of cash or assets between the Retail/Non-Core Business
and one or more of Inland REIT’s other businesses for no consideration or other
such similar transactions, consistent with the examples approved by the Board
and set forth in Exhibit A.

(III) After a Retail/Non-Core Qualified Event, each grant of Retail/Non-Core
Share Units under subsections 2(c)(i) and 2(c)(ii)(A)(I) above will provide for
accrual of dividend equivalents until the settlement date of the Retail/Non-Core
Share Units. As of each dividend date with respect to shares of common stock of
the Inland REIT (the “REIT Common Stock”), a dollar amount shall accrue to
Executive equal to the amount of the dividend that would have been paid on the
number of shares of REIT Common Stock that would have been held by Executive as
of the close of business on the record date for such dividend had such
Retail/Non-Core Share Units been converted on such date into the number of whole
and fractional shares of REIT Common Stock that could have been purchased at the
closing price on the dividend payment date for an amount equal to the Fair
Market Value of such Retail/Non-Core Share Units. In the case of any dividend
declared on shares of REIT Common Stock that is payable in shares of REIT Common
Stock, Executive will be credited with an additional number of Retail/Non-Core
Share Units equal to the number having a Fair Market Value equal to the Fair
Market Value of the shares of REIT Common Stock (including any fraction thereof)
that would have been distributable to Executive as a dividend had his
Retail/Non-Core Share Units been converted into the number of whole and
fractional shares of REIT Common Stock that could have been purchased at the
closing price on the dividend payment date for an amount equal to the Fair
Market Value of such Retail/Non-Core Share Units. No dividend equivalents shall
be paid out to Executive unless and until the Retail/Non-Core Share Units to
which the dividend equivalents relate have become vested and settled.

(B) Lodging Contingency Awards.

(I) Upon execution of this Agreement by both parties, Executive will be granted
within thirty (30) calendar days of the date of this Agreement (the actual date
of grant, the “Lodging Contingency Share Unit Grant Date”), and subject to
subsection 2(c)(ii)(B)(II) below, 21,000 Lodging Share Units having an aggregate
value equal to $210,000 (the “Lodging Contingency Share Units”). Upon the
occurrence of a Lodging Triggering Event, 100% of the Lodging Contingency Share
Units will vest and settle on the date of such Lodging Triggering Event, subject
to Executive’s continued employment through such

 

4



--------------------------------------------------------------------------------

date, provided that, in no event will the Lodging Contingency Share Units vest
or be settled unless a Lodging Triggering Event occurs no later than the fifth
(5th) anniversary of the Lodging Contingency Share Unit Grant Date and,
provided, further, that the Lodging Contingency Share Units shall be settled in
cash in an amount equal to the Fair Market Value of the Lodging Contingency
Share Units (determined as of the date of such Lodging Triggering Event).

(II) Notwithstanding anything to the contrary in this Agreement, the number of
Lodging Share Units granted to Executive as set forth in this
Section 2(c)(ii)(B) shall be subject to adjustments as determined necessary by
the Board to prevent dilution or enlargement of value as a result of
intercompany transfers of cash or assets between Lodging and one or more of
Inland REIT’s other businesses for no consideration or other such similar
transactions, consistent with the examples approved by the Board and set forth
in Exhibit A.

(C) Student Housing Contingency Awards.

(I) Upon execution of this Agreement by both parties, Executive will be granted
within thirty (30) calendar days of the date of this Agreement (the actual date
of grant, the “Student Housing Contingency Share Unit Grant Date”), and subject
to subsection 2(c)(ii)(C)(II) below, 9,000 Student Housing Share Units having an
aggregate value equal to $90,000 (the “Student Housing Contingency Share
Units”). Upon the occurrence of a Student Housing Triggering Event, 100% of the
Student Housing Contingency Share Units will vest and settle on the date of such
Student Housing Triggering Event, subject to Executive’s continued employment
through such date, provided that, in no event will the Student Housing
Contingency Share Units vest or be settled unless a Student Housing Triggering
Event occurs no later than the fifth (5th) anniversary of the Student Housing
Contingency Share Unit Grant Date and, provided, further, that the Student
Housing Contingency Share Units shall be settled in cash in an amount equal to
the Fair Market Value of the Student Housing Contingency Share Units (determined
as of the date of such Student Housing Triggering Event).

(II) Notwithstanding anything to the contrary in this Agreement, the number of
Student Housing Share Units granted to Executive as set forth in this
Section 2(c)(ii)(C) shall be subject to adjustments as determined necessary by
the Board to prevent dilution or enlargement of value as a result of
intercompany transfers of cash or assets between Student Housing and one or more
of Inland REIT’s other businesses for no consideration or other such similar
transactions, consistent with the examples approved by the Board and set forth
in Exhibit A.

(d) Employee Benefits. Executive is also eligible for the benefit plans and
employment policies offered by the Company to other senior level executives
under the same terms and conditions offered to senior level executives, subject
to and on a basis consistent with the terms, conditions, and overall
administration of such benefit plans. During the Term, Executive will accrue
vacation with pay at an annual accrual rate consistent with the Company’s policy
in effect from time to time.

(e) Reservation of Rights. Notwithstanding the foregoing, the Company may
change, amend, or discontinue any employee benefit plans and policies at any
time in its sole discretion.

 

5



--------------------------------------------------------------------------------

(f) Business Expenses. The Company shall reimburse Executive for reasonable
business expenses incurred by Executive on Company business, pursuant to the
Company’s standard expense reimbursement policy as in effect from time to time.

3. Term; Termination of Employment. The term of this Agreement (the “Term”)
begins on the Start Date and will end, along with Executive’s employment with
the Company, on the earliest to occur of the following events.

(a) Notice by Executive. Executive can terminate his employment and the Term
with Good Reason in accordance with the notice requirement under the definition
of Good Reason under Section 11(h) of this Agreement or without Good Reason by
providing sixty (60) calendar days advance written notice to the Company of such
intent, with the last day of Executive’s employment being the end of such 60-day
notice period. The Company can elect, in its sole discretion, to have Executive
continue to provide services to the Company during some, all or none of such
notice period and can elect, in its sole discretion, whether such services will
be performed on or off Company premises.

(b) Notice by the Company without Cause. The Company can terminate Executive’s
employment and the Term without Cause by providing sixty (60) calendar days’
advance written notice to Executive of such intent, with the last day of
Executive’s employment being the end of such 60- day notice period. At the
Company’s option, it may place Executive on a paid leave of absence for all or
part of such notice period.

(c) Termination For Cause. The Company can terminate Executive’s employment and
the Term immediately upon notice to him if such termination of employment is for
Cause.

(d) Other Reasons. Executive’s employment and the Term will be terminated upon
Executive’s death or Executive becoming Disabled.

(e) Certain Payments. Upon Executive’s termination of employment for any reason,
the Company will pay to Executive (a) Executive’s earned but unpaid Base Salary
through the effective date of the termination and (b) any other amounts due to
Executive from the Company or any of its Affiliates thereof as of the effective
date of the termination, such as approved, unreimbursed business expenses and
accrued and unused vacation. Executive’s participation in employee benefit plans
of the Company will be governed by the terms of those plans then in effect.

4. Severance.

(a) Termination Without Cause or Resignation for Good Reason other than during
the Pre-CIC Period or within 24 months Following a Change in Control. If
Executive’s employment is terminated by the Company without Cause or if
Executive resigns for Good Reason, and such termination is not within the period
of time between the signing of a definitive agreement that, if consummated,
would constitute a Change in Control of the Retail/Non-Core Business and the
consummation of such Change in Control of the Retail/Non-Core Business (the
“Pre-CIC Period”) or the twenty-four (24)-month period following a Change in
Control of the Retail/Non-Core Business, then, subject to Section 5 and
Section 8, Executive

 

6



--------------------------------------------------------------------------------

will receive a payment in an amount equal to one and a half (1.5) times the sum
of (i) Executive’s Base Salary and (ii) Executive’s Target Bonus for the year in
which termination occurs. Such amounts will be payable over a period of twelve
(12) months in equal installments in accordance with the Company’s normal
payroll practices, commencing within sixty (60) calendar days following
Executive’s separation from service.

(b) Termination Without Cause or Resignation for Good Reason during the Pre-CIC
Period or Following a Change in Control. If Executive’s employment is terminated
by the Company without Cause or if Executive resigns for Good Reason, and such
termination is during the Pre-CIC Period or within the twenty-four- (24-) month
period following a Change in Control the Retail/Non-Core Business, then, subject
to Section 5 and Section 8, Executive will receive a lump sum payment equal to
two (2) times the sum of (i) Executive’s Base Salary and (ii) Executive’s Target
Bonus for the year in which termination occurs. Such lump sum amounts will be
payable within the later of sixty (60) calendar days following Executive’s
separation from service or thirty (30) calendar days following the date of the
Change in Control of the Retail/Non-Core Business.

(c) Benefit Continuation. If Executive is entitled to severance payments under
either Section 4(a) or 4(b) hereof, the Company shall, at the Company’s expense,
for a period of 18 months (the “Benefit Continuation Period”), provide medical
insurance benefit coverage in coordination with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) by reimbursing
Executive for the applicable coverage premiums, provided that (i) Executive
completes and timely files all necessary COBRA election documentation, which
will be sent to Executive after the last day of employment and (ii) Executive
continues to make all required premium payments required by COBRA. In the event
such premium payment reimbursements by the Company, by reason of change in the
applicable law, may, in the reasonable view of the Company, result in tax or
other penalties on the Company, this provision shall terminate and Executive and
the Company shall, in good faith, negotiate for a substitute provision that
would not result in such tax or other penalties. Benefits otherwise receivable
by Executive pursuant to this Section 4(c) shall be reduced to the extent
Executive becomes eligible for substantially similar medical insurance benefits
during the applicable Benefit Continuation Period (and any such benefits
received by, or made available to, Executive shall be reported to the Company by
Executive).

5. Conditions to Receiving Severance. The receipt of any severance or other
benefits pursuant to Section 4 will be subject to Executive signing, returning
to the Company and not revoking, a general release agreement, in a form of
agreement generally used by the Company for such purposes, releasing the Company
and its Affiliates from any and all claims Executive may have arising out of
Executive’s employment, or termination thereof (the “Release Agreement”) and
such Release Agreement becoming effective no later than fifty-five (55) calendar
days following Executive’s termination of employment; provided, however, that in
the event such fifty-five (55) calendar day period straddles two taxable years,
the payments described in Section 4 shall not commence until the later of the
two taxable years; and provided further that the general release agreement and
any accompanying separation agreement shall have no greater obligations or more
limiting post-employment restrictions than are expressly set forth in this
Agreement.

 

7



--------------------------------------------------------------------------------

6. Executive Covenants. Executive acknowledges that the covenants contained in
Section 6 of this Agreement survive the termination of the Term and that the
consideration noted in Section 2, as well as Executive’s employment, is
sufficient compensation for such covenants. For purposes of this Section 6,
“Company” means the Company and its subsidiaries, parent companies and
affiliated companies.

(a) Nondisclosure of Confidential Information. “Confidential Information” means
data and information relating to the business of the Company, which is disclosed
to or created by Executive, or of which Executive becomes aware as a consequence
of Executive’s relationship with the Company, that has value to the Company and
is not generally known to competitors of the Company. Subject to the foregoing,
Confidential Information includes, but is not limited to, business development,
marketing and sales programs, customer, potential customer and supplier/vendor
information, customer lists, employee information, marketing strategies, Company
financial results, information related to mergers and acquisitions, pricing
information, personnel information, financial data, regulatory approval
strategies, investigative records, research, marketing strategy, testing
methodologies and results, computer programs, programs and protocols, and
related items used by the Company in its business, whether contained in written
form, computerized records, models, prototypes or any other format, and any and
all information obtained in writing, orally or visually during visits to offices
of the Company. Confidential Information shall not include any information that
(A) is or becomes generally available to the public other than as a result of an
unauthorized disclosure, (B) has been independently developed and disclosed by
others without violating this Agreement, or (C) otherwise enters the public
domain through lawful means. Executive acknowledges that he will continue to
receive and develop Confidential Information of the Company as a necessary part
of Executive’s job. Executive agrees that while employed by the Company,
Executive will continue to benefit and add to the Company goodwill with its
clients and in the marketplace generally. Executive further agrees that loss of
such clients will cause the Company significant and irreparable harm and that
the restrictions on Executive’s use of such Confidential Information are
reasonable and necessary to protect the Company’s legitimate business interests
in its Confidential Information. Accordingly, Executive will not at any time
during Executive’s employment by the Company, and for so long thereafter as the
pertinent information or documentation constitutes Confidential Information as
defined above, use or disclose to others any Confidential Information, except as
specifically authorized in a signed writing by the Company or in the performance
of work assigned to Executive by the Company. The covenants made by Executive
herein are in addition to, and not exclusive of, any and all other rights to
which the Company is entitled under federal and state law, including, but not
limited to, rights provided under copyright and trade secret laws, and laws
concerning fiduciary duties. Executive hereby agrees not to disclose, copy, or
remove from the premises of the Company any documents, records, tapes or other
media or format that contain or may contain Confidential Information, except as
required by the nature of Executive’s duties for the Company.

(b) Return of Company Property. Promptly following the end of the Term, or at
any time at the request of the Company, Executive will return to the Company all
Confidential Information, physical property of the Company and any information
relating to the clients or customers of the Company that Executive may possess
or have under his control, together with all copies thereof, including but not
limited to company hardware, records, memoranda, notes, plans, reports, computer
tapes, software and other documents and data containing confidential
information.

 

8



--------------------------------------------------------------------------------

(c) Noncompetition. Except on behalf of the Company, Executive acknowledges and
agrees that during the Term and for twelve (12) months following the termination
of his employment by him for any reason or no reason or by the Company for
Cause, Executive will not directly or indirectly engage in or associate with
(including, without limitation, engagement or association as a sole proprietor,
owner, employer, director, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise),
any person or entity engaged in the business of operating or managing real
estate investment trusts or purchasing or selling real estate anywhere in the
United States (a “Competing Business”), provided that Executive may own or
manage, or participate in the ownership or management of, any entity that he
owned or managed, or participated in the ownership or management of, prior to
the Start Date, which ownership, management or participation has been disclosed
in writing to the Company on or prior to the date hereof; and provided, further,
that Executive may own, directly or indirectly, up to one percent (1%) of any
class of “publicly traded securities” of any entity that is a Competing
Business. For the purposes of this Section 6(c), “publicly traded securities”
shall mean securities that are traded on a national securities exchange.
Notwithstanding the foregoing, Executive shall no longer be subject to the terms
of this Section 6(c) from and following the occurrence of a Change in Control
with respect to any period following the termination of his employment with the
Company.

(d) Employee and Independent Contractor Nonsolicitation and Noninterference.
During the Term and for 3 years following termination of Executive’s employment
for any reason or no reason by either the Company or Executive, Executive will
not, directly or indirectly (i) recruit, hire, retain or attempt to recruit,
hire or retain, any then-current employee or independent contractor of the
Company or any former employee who was employed by the Company within the prior
six (6) months, for employment or engagement with an entity other than the
Company, or (ii) entice or attempt to persuade the Company’s then-current
employee or independent contractor to leave employment or engagement with the
Company.

(e) Nondisparagement. Executive shall not make, and the Company shall instruct
each member of the Board and each executive officer of the Company not to make,
or cause to be made, during the Term and at all times thereafter, any statement
or communicate any information (whether oral or written) that disparages the
Company or Executive, respectively, including, with respect to Executive’s
obligations, the Company’s subsidiaries or parent companies or any of their
respective officers, directors, board members, investors, shareholders, agents
or employees.

(f) Reasonableness. Executive acknowledges that the provisions contained in this
Section 6 are reasonable and necessary to protect the Company’s interests in its
good will, business relationships, and confidential information and that the
Company will suffer substantial harm if Executive engages in any of the
prohibited activities. Executive warrants that no provision of this Section 6
will work to prevent Executive from earning a living.

 

9



--------------------------------------------------------------------------------

(g) Enforcement. It is the desire and intent of the parties hereto that the
provisions of Section 6 of this Agreement be construed independently of one
another to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Each restriction
contained in this Section 6 is intended to be severable, and the
unenforceability of any such provision shall not affect the enforceability of
any other provision of Section 6. The Company shall be entitled to all rights
and remedies as set forth in this Section 6 until the expiration of the
covenants contained herein in accordance with their terms. The parties agree and
acknowledge that damages will be difficult, if not impossible, to calculate in
the event of a breach, or threatened breach, of any of the provisions of this
Section 6 and, in any event, damages will be an insufficient remedy in the event
of such breach. Accordingly, the parties agree that the Company shall, in
addition to all other remedies, be entitled to injunctive relief in the event of
any breach of the provisions of this Section 6.

7. Parachute Payment Limitations. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between Executive
and the Company or any incentive arrangement or plan offered by the Company), in
the event that any amount or benefit paid or distributed to Executive pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid to
Executive by the Company (collectively, the “Covered Payments”), would
constitute an “excess parachute payment” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and would thereby
subject Executive to an excise tax under Section 4999 of the Code (an “Excise
Tax”), the provisions of this Section 7 shall apply. If the aggregate present
value (as determined for purposes of Section 280G of the Code) of the Covered
Payments exceeds the amount which can be paid to Executive without Executive
incurring an Excise Tax, then, solely to the extent that Executive would be
better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Executive becoming subject to the Excise Tax, as
determined by Executive in his sole discretion, the amounts payable to Executive
under this Agreement (or any other agreement by and between Executive and the
Company or pursuant to any incentive arrangement or plan offered by the Company)
shall be reduced (but not below zero) to the maximum amount which may be paid
hereunder without Executive becoming subject to the Excise Tax (such reduced
payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 7, Executive shall have the right to designate which of the payments and
benefits otherwise set forth herein (or any other agreement between the Company
and Executive or any incentive arrangement or plan offered by the Company) shall
be received in connection with the application of the Payment Cap, subject to
the following sentence. Reduction shall first be made from payments and benefits
which are determined not to be nonqualified deferred compensation for purposes
of Section 409A of the Code, and then shall be made (to the extent necessary)
out of payments and benefits that are subject to Section 409A of the Code and
that are due at the latest future date.

8. Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges that he will be subject to recoupment policies
adopted by the Company pursuant to the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other law or the listing
requirements of any national securities exchange on which the Shares of the
Company may be listed.

 

10



--------------------------------------------------------------------------------

9. Tax Withholding. Executive shall be liable for all income taxes incurred with
respect to all benefits provided under this Agreement. All payments required to
be made to Executive under this Agreement shall be subject to withholding of
amounts relating to income tax, excise tax, employment tax and other payroll
taxes to the extent the Company determines is required to be withheld pursuant
to applicable law or regulation.

10. Section 409A of the Internal Revenue Code. It is the intent of the parties
that payments and benefits under this Agreement comply with, or be exempt from,
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered consistent with such
intent. With respect to expenses eligible for reimbursement under the terms of
this Agreement: (i) the amount of such expenses eligible for reimbursement in
any taxable year shall not affect the expenses eligible for reimbursement in
another taxable year; and (ii) any reimbursements of such expenses shall be made
no later than the end of the calendar year following the calendar year in which
the related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A of the Code. In addition, Executive’s right to
reimbursement (or in-kind benefits) cannot be liquidated or exchanged for any
other benefit or payment. Notwithstanding anything contained herein to the
contrary, to the extent required to avoid accelerated taxation or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment for purposes of this Agreement and no payments shall be
due to Executive under this Agreement that are payable upon Executive’s
termination of employment until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. In addition, for purposes of this Agreement, each amount to be paid or
benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code and any payments described herein that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything contained herein to the contrary, if Executive is a “specified
employee,” as defined in Section 409A of the Code, as of the date of Executive’s
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon Executive’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of Executive’s separation from
service, such payment shall be delayed until the earlier to occur of (A) the
six-month anniversary of the separation from service or (B) the date of
Executive’s death.

11. Definitions. For the purposes of this Agreement, the following terms shall
be defined as set forth below:

(a) “Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company.

(b) “Cause” means any of the following:

(i) the willful fraud or material dishonesty of Executive in connection with the
performance of Executive’s duties to the Company;

 

11



--------------------------------------------------------------------------------

(ii) the deliberate or intentional failure by Executive to substantially perform
Executive’s duties to the Company (other than Executive’s failure resulting from
his incapacity due to physical or mental illness or any such actual or
anticipated failure after Executive’s issuance of a Notice of Termination for
Good Reason) after a written notice is delivered to Executive by the Board,
which demand specifically identifies the manner in which the Board believes
Executive has not substantially performed his duties;

(iii) willful misconduct by Executive that is materially detrimental to the
reputation, goodwill or business operations of the Company or any Affiliate;

(iv) willful disclosure of the Company’s Confidential Information or trade
secrets;

(v) any finding by the special litigation committee of the Board, which is
charged with, among other things, reviewing and evaluating matters in connection
with the investigation by the Securities and Exchange Commission captioned In
the Matter of Inland American, Inc., of gross negligence or intentional
misconduct by Executive, as determined in the reasonable discretion of the
special litigation committee, based on facts and circumstance set forth in the
written report of the special litigation committee;

(vi) a breach of Section 6(a), (b), (c) or (d) or Section 18 of this Agreement;
or

(vii) the conviction of, or plea of nolo contendere to a charge of commission of
a felony or crime of moral turpitude by Executive.

For purposes of this Section, no act or failure to act will be considered
“willful,” unless it is done or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company will be presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.

(c) “Change in Control of Lodging” means the first to occur of any of the events
set forth in the following paragraphs; provided, however, that a Lodging
Qualified Event shall not constitute a Change in Control of Lodging:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than Lodging or an
Affiliate thereof or a Lodging employee benefit plan, including any trustee of
such plan acting as trustee, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Lodging or Inland REIT representing fifty percent (50%) or more of the combined
voting power of Lodging’s or Inland REIT’s then outstanding securities entitled
to vote generally in the election of directors;

 

12



--------------------------------------------------------------------------------

(ii) a merger, reverse merger or other business combination or consolidation of
Lodging, Inland REIT, or any or direct or indirect subsidiary of Lodging, as
applicable with any other corporation other than an Affiliate of Lodging or
Inland REIT, other than a merger or consolidation which would result in the
voting securities of Lodging, as applicable outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of Lodging
or of Inland REIT, as applicable or such surviving entity outstanding
immediately after such merger, reverse merger, business combination or
consolidation; or

(iii) a person (or group), other than an Affiliate of Lodging or Inland REIT,
acquires (or has acquired, during a twelve (12)-month period) more than sixty
percent (60%) of the total gross fair market value of all assets of Lodging or
Inland REIT immediately prior to such acquisition.

(d) “Change in Control of the Retail/Non-Core Business” means the first to occur
of any of the events set forth in the following paragraphs; provided, however,
that a Retail/Non-Core Qualified Event shall not constitute a Change in Control
of the Retail/Non-Core Business:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Retail/Non-Core Business or Inland REIT or an
Affiliate thereof or a Company employee benefit plan, including any trustee of
such plan acting as trustee, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Retail/Non-Core Business or Inland REIT representing fifty percent (50%) or more
of the combined voting power of the Retail/Non-Core Business or the Inland
REIT’s then outstanding securities entitled to vote generally in the election of
directors;

(ii) a merger, reverse merger or other business combination or consolidation of
the Retail/Non-Core Business or Inland REIT or any or direct or indirect
subsidiary of the Retail/Non-Core Business or Inland REIT, as applicable with
any other corporation other than an Affiliate of the Retail/Non-Core Business or
Inland REIT, other than a merger or consolidation which would result in the
voting securities of the Retail/Non-Core Business or Inland REIT outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Retail/Non-Core Business or Inland REIT, as
applicable or such surviving entity outstanding immediately after such merger,
reverse merger, business combination or consolidation;

(iii) a majority of the members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the Board prior to the date of the appointment or election;

(iv) a person (or group) acquires (or has acquired, during a twelve (12)-month
period) more than sixty percent (60%), of the total gross fair market value of
all assets of the Retail/Non-Core Business or Inland REIT immediately prior to
such acquisition; or

(v) the shareholders or the Board of the Retail/Non-Core Business or Inland REIT
adopt a plan of liquidation.

 

13



--------------------------------------------------------------------------------

(e) “Change in Control of Student Housing” means the first to occur of any of
the events set forth in the following paragraphs; provided, however, that a
Student Housing Qualified Event shall not constitute a Change in Control of
Student Housing:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than Inland REIT, Student Housing, or an Affiliate thereof
or a Student Housing or Inland REIT employee benefit plan, including any trustee
of such plan acting as trustee, is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Student Housing or Inland REIT representing fifty percent (50%) or more of the
combined voting power of Student Housing or Inland REIT, as applicable then
outstanding securities entitled to vote generally in the election of directors;

(ii) a merger, reverse merger or other business combination or consolidation of
Student Housing, Inland REIT, or any or direct or indirect subsidiary of Student
Housing, as applicable with any other corporation other than an Affiliate of
Student Housing or Inland REIT, other than a merger or consolidation which would
result in the voting securities of Student Housing or Inland REIT, as applicable
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of Student Housing or Inland REIT, as
applicable or such surviving entity outstanding immediately after such merger,
reverse merger, business combination or consolidation; or

(iii) a person (or group), other than an Affiliate of Student Housing or Inland
REIT, acquires (or has acquired, during a twelve (12)-month period) more than
sixty percent (60%) of the total gross fair market value of all assets of
Student Housing or Inland REIT immediately prior to such acquisition.

(f) “Disabled” has the same meaning as provided in the long-term disability plan
or policy maintained by the Company. If no such disability plan or policy is
maintained by the Company, Disabled means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment, which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months. If
Executive disputes the Company’s determination of Disability, Executive (or his
designated physician) and the Company (or its designated physician) shall
jointly appoint a third party physician to examine Executive and determine
whether Executive is Disabled.

(g) “Fair Market Value” means, as of any particular date, the value of the
Retail/Non-Core, Lodging or Student Housing Share Units, as applicable, or REIT
Shares, Lodging Shares or Student Housing Shares, as applicable, as determined
by the Board in good faith, which valuation will be provided to Executive in
conjunction with the Board’s determination, provided that (i) prior to a
Retail/Non-Core Qualified Event, Lodging Qualified Event or Student Housing
Qualified Event, as applicable, “Fair Market Value” of a Retail/Non-Core,
Lodging or Student Housing Share Unit, as applicable, or REIT Share, Lodging
Share or Student Housing Share, as applicable, shall be determined by reference
to the valuation performed by Real Globe Advisors, LLC (“Real Globe”) as of
December 31, 2013 (the “2013 Report”), or such other subsequent similar
valuation report performed by Real Globe or other third party advisory firm
engaged by the Board to estimate the value of a Retail/Non-Core Unit,

 

14



--------------------------------------------------------------------------------

Lodging Share Unit and Student Housing Share Unit or Retail/Non-Core Share,
Lodging Share or Student Housing Share, each as applicable, on a fully diluted
basis, using methodologies and assumptions substantially similar to those used
in prior valuations and (ii) if the REIT Shares, Lodging Shares or Student
Housing Shares, as applicable, are admitted to trading on the New York Stock
Exchange, NASDAQ or on any other nationally recognized stock exchange, “Fair
Market Value” of a REIT Share, Lodging Share or Student Housing Share, as
applicable, on any such date shall be the closing price reported for such Share
on such exchange on (A) the last date preceding such date on which a sale was
reported or (B) the date of a Retail/Non-Core Qualified Event, Lodging Qualified
Event or Student Housing Qualified Event, as applicable.

(h) “Good Reason” means (i) a material diminution of Executive’s Base Salary,
Target Bonus, grants of Retail/Non-Core, Lodging or Student Housing Share Units
as set forth in Section 2(c) (other than adjustments described in
Section 2(c)(i), Section 2(c)(ii)(A)(II), 2(c)(ii)(B)(II) or 2(c)(ii)(C)(II) of
this Agreement) or other annual incentive compensation opportunities; (ii) a
material reduction in Executive’s authority, duties or responsibilities;
provided, however, that dispositions or transfers of assets between the Company
and one or more Affiliates that are contemplated by the Board as of the
execution of this Agreement shall not be considered a reduction in Executive’s
authority, duties or responsibility for purposes of this clause (ii);
(iii) Executive being required to relocate his principal place of employment
with the Company more than fifty (50) miles from his principal place of
employment as of the date of this Agreement, it being understood that Executive
may be required to travel frequently in connection with his position as set
forth herein and that prolonged periods away from Executive’s principal
residence shall not constitute Good Reason; or (iv) failure of any successor to
the Company following a Change in Control of the Retail/Non-Core Business, as
defined in Section 11(d) of this Agreement, to assume this Agreement and the
obligations hereunder. A termination of employment by Executive shall not be
deemed to be for Good Reason unless (A) Executive gives the Company written
notice describing the event or events which are the basis for such termination
within sixty (60) calendar days after the event or events occur, (B) such
grounds for termination (if susceptible to correction) are not corrected by the
Company within thirty (30) calendar days of the Company’s receipt of such notice
(“Correction Period”), and (C) Executive terminates his employment no later than
thirty (30) calendar days following the Correction Period.

(i) “Lodging” means Inland American Lodging Group, Inc.

(j) “Lodging Qualified Event” means any of the following: (i) a straight listing
of Lodging Shares on the New York Stock Exchange, NASDAQ or on any other
nationally recognized stock exchange; (ii) an underwritten public offering of
Lodging Shares pursuant to an effective registration statement under the
Securities Act of 1933, as amended from time to time, which Lodging Shares are
approved for listing or quotation on the New York Stock Exchange, NASDAQ or on
any other nationally recognized stock exchange; or (iii) a reverse merger of
Lodging into an existing publicly held company or its acquisition subsidiary,
resulting in the Lodging Shares first becoming listed on the New York Stock
Exchange, NASDAQ or on any other nationally recognized stock exchange.

(k) “Lodging Shares” means shares of the common stock of Lodging and any
successor security or interest.

 

15



--------------------------------------------------------------------------------

(l) “Lodging Share Units” means notional units of Lodging. Prior to the vesting
of a Lodging Share Unit, a Lodging Share Unit shall not comprise or convey to
Executive any right, title or interest in actual ownership of Lodging or any
Lodging Shares.

(m) “Lodging Triggering Event” means the first occurrence after the date of this
Agreement of a Change in Control of Lodging or a Lodging Qualified Event.

(n) “REIT Shares” means shares of the common stock of the Inland REIT and any
successor security or interest.

(o) “Retail/Non-Core Business” means the retail and non-core business segments
of the Company as defined in the Company’s public filings.

(p) “Retail/Non-Core Qualified Event” means any of the following: (A) a straight
listing of REIT Shares on the New York Stock Exchange, NASDAQ or on any other
nationally recognized stock exchange; (B) an underwritten public offering of
REIT Shares pursuant to an effective registration statement under the Securities
Act of 1933, as amended from time to time, which Shares are approved for listing
or quotation on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange; or (iii) a reverse merger of the Company into an
existing publicly held company or its acquisition subsidiary, resulting in the
REIT Shares first becoming listed on the New York Stock Exchange, NASDAQ or on
any other nationally recognized stock exchange.

(q) “Retail/Non-Core Share Units” means notional units of the Retail/Non-Core
Business. Prior to any issuance of any REIT Shares upon the vesting of a
Retail/Non-Core Share Unit, a Retail/Non-Core Share Unit shall not comprise or
convey to Executive any right, title or interest in actual ownership of the
Inland REIT or any REIT Shares.

(r) “Retail/Non-Core Triggering Event” means the first occurrence after the date
of this Agreement of a Change in Control of the Retail/Non-Core Business or a
Retail/Non-Core Qualified Event.

(s) “Student Housing” means Inland American Communities Group, Inc.

(t) “Student Housing Qualified Event” means any of the following: (i) a straight
listing of Student Housing Shares the New York Stock Exchange, NASDAQ or on any
other nationally recognized stock exchange; (ii) an underwritten public offering
of Student Housing Shares pursuant to an effective registration statement under
the Securities Act of 1933, as amended from time to time, which Student Housing
Shares are approved for listing or quotation on the New York Stock Exchange,
NASDAQ or on any other nationally recognized stock exchange; or (iii) a reverse
merger of Student Housing into an existing publicly held company or its
acquisition subsidiary, resulting in the Student Housing Shares first becoming
listed on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange.

(u) “Student Housing Shares” means shares of the common stock of Student Housing
and any successor security or interest.

 

16



--------------------------------------------------------------------------------

(v) “Student Housing Share Units” means notional units of Student Housing. Prior
to the vesting of a Student Housing Share Unit, a Student Housing Share Unit
shall not comprise or convey to Executive any right, title or interest in actual
ownership of Student Housing or any Student Housing Shares.

(w) “Student Housing Triggering Event” means the first occurrence after the date
of this Agreement of a Change in Control of Student Housing or a Student Housing
Qualified Event.

12. Indemnification and Insurance. From the Start Date through at least the
sixth anniversary of Executive’s termination of employment from the Company,
Executive shall be entitled to indemnification by the Company to the fullest
extent permitted by the Company’s Charter, bylaws, or equivalent organizational
documents on the date hereof; provided, however, that the Company shall not be
required to pay any amounts under any such indemnification policy except upon
receipt of an unsecured undertaking by Executive to repay any such amounts as
are ultimately determined by a final judgment of a court of competent
jurisdiction that Executive is not entitled to indemnification by the Company.
Executive also will be covered under a directors and officers insurance policy
maintained by the Company on terms no less favorable than those provided to any
other officer or director. In the event of a sale of all or substantially all of
the assets of the Company, the Company will purchase a tail insurance policy
with the same scope, limits, and exclusions as the directors and officers
insurance policy in effect before such sale, except that such tail policy shall
be non-cancellable, with a six-year term, no deductibles, and subject to
non-imputation, and the Company will escrow an amount sufficient to cover any
retention amounts that may be known, as well as the amount for claims and
circumstances known to the Company before such sale. The Company’s obligations
under this Section will survive termination or expiration of this Agreement and
any termination of Executive’s employment with the Company for any reason,
subject to the terms of the applicable policy as may be in effect at the
Company.

13. Successors and Assigns. This Agreement and all rights hereunder are personal
to Executive and shall not be assignable by Executive; provided, however, that
any amounts that shall have become payable under this Agreement prior to
Executive’s death shall inure to the benefit of Executive’s heirs or other legal
representatives, as the case may be. This Agreement shall be binding upon and
inure to the benefit of the Company’s successors, including any entity that
succeeds to the business and interests of the Company whether by merger,
consolidation, purchase of assets or otherwise, of all or substantially all of
the Company’s assets and business.

14. Blue-Penciling; Severability. In the event that any provision of this
Agreement is determined to be partially or wholly invalid, illegal,
unenforceable, or unreasonable or excessive as to duration, geographic scope, or
activity, then such provision shall be modified or restricted to the extent
necessary to make such provision valid, binding and enforceable. Any provision
that is modified shall be construed by limiting and reducing it to the maximum
time, geographic or scope limitations, as the case may be, so as to be
reasonable and enforceable to the extent compatible with the applicable law. If
such provision cannot be modified or restricted, then such provision shall be
deemed to be excised from this Agreement, provided that the binding effect and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any manner.

 

17



--------------------------------------------------------------------------------

15. Amendment. This Agreement may not be amended orally; it may only be amended
in a writing signed by Executive and a duly authorized representative of the
Company.

16. Notices. Any notices to be given under this Agreement may be made by
personal delivery, e-mail, or recognized overnight courier. Notice by personal
delivery or courier will be deemed made on the date of actual receipt.

Notice to the Company shall be addressed to:

Scott Wilton

Secretary and General Counsel, Inland American Real Estate Trust, Inc.

2809 Butterfield Road

Oak Brook, IL 60523

With a copy to:

Skadden Arps Slate Meagher & Flom LLP

155 N. Wacker Drive

Chicago, IL 60606-1720

Attention: Rodd Schreiber

Notice to Executive shall be addressed to Executive at the home address most
recently provided to the Company.

17. Governing Law. This Agreement shall be governed by and enforceable in
accordance with the laws of the State of Delaware as applicable to contracts
executed and performed within such state, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.

18. Arbitration.

(a) The Company and Executive mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims related in
any way to Executive’s relationship with the Company and its parents and
affiliates, including, but not limited to, any dispute, controversy or claim of
alleged discrimination, harassment or retaliation (including, but not limited
to, claims based on race, sex, sexual preference, religion, national origin,
age, marital or family status, medical condition, handicap or disability); any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach of this agreement; and any dispute as to the arbitrability of a
matter under this Agreement (collectively, “Claims”); provided, however, that
nothing in this Agreement shall require arbitration of any Claims which, by law,
cannot be the subject of a compulsory arbitration agreement.

(b) All Claims shall be resolved exclusively by arbitration administered by JAMS
under its Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”). Notwithstanding the foregoing, the Company and Executive shall have the
right to (i) seek a restraining order or other injunctive or equitable relief or
order in aid of arbitration or to compel arbitration, from a court of competent
jurisdiction, or (ii) interim injunctive or equitable relief from the arbitrator
pursuant to the JAMS Rules, in each case to prevent any violation of this
Agreement. The Company and Executive must notify the other party in writing of a
request to arbitrate any Claims within the same statute of limitations period
applicable to such Claims.

 

18



--------------------------------------------------------------------------------

(c) Any arbitration proceeding brought under this Agreement shall be conducted
before one arbitrator in DuPage County, Illinois, or such other location to
which the parties mutually agree. The arbitrator shall be selected in accordance
with the JAMS Rules, provided that the arbitrator shall be an attorney with
significant experience in employment matters. Each party to any dispute shall
pay its own expenses, including attorneys’ fees; provided, however, that the
Company shall pay all costs and fees that Executive would not otherwise have
been subject to paying if the claim had been resolved in a court of law and, to
the extent required by applicable law for this arbitration provision to be
enforceable, the Company shall reimburse Executive for any reasonable travel
expenses incurred by Executive in connection with Executive’s travel to Illinois
for any arbitration proceedings. The arbitrator will be empowered to award
either party any remedy at law or in equity that the party would otherwise have
been entitled to had the matter been litigated in court, including, but not
limited to, general, special and punitive damages, injunctive relief, costs and
attorney fees; provided, however, that the authority to award any remedy is
subject to whatever limitations, if any, exist in the applicable law on such
remedies. The arbitrator shall issue a decision or award in writing, stating the
essential findings of fact and conclusions of law, and the arbitrators shall be
required to follow the laws of the State of Delaware consistent with Section 17
of this Agreement.

(d) Any judgment on or enforcement of any award, including an award providing
for interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

(e) It is part of the essence of this Agreement that any Claims hereunder shall
be resolved expeditiously and as confidentially as possible. Accordingly, the
Company and Executive agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.

19. Captions and Headings. Captions and paragraph headings are for convenience
only, are not a part of this Agreement, and shall not be used to construe any
provision of this Agreement.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one Agreement. Signatures may be exchanged by facsimile or email.

 

19



--------------------------------------------------------------------------------

21. Survival. The respective obligations of, and benefits accorded to, the
Company and Executive as provided in Section 2(b) and (c), 3(e), 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14 and 18 of this Agreement shall survive the expiration or
earlier termination of this Agreement. Without limiting the foregoing, Executive
acknowledges and agrees that Executive’s obligations under Section 6 of this
Agreement shall survive the cessation of Executive’s employment with the Company
for whatever reason.

22. Entire Agreement. This Agreement sets forth the entire agreement between the
Company (or any of its affiliates) and Executive with respect to its subject
matter, and merges and supersedes all prior discussions, negotiations,
representations, proposals, agreements and understandings of every kind and
nature between the Company (or any of its affiliates) and Executive. Executive
and the Company represent that, in executing this Agreement, each party has not
relied upon any representation or statement made by the other party, other than
those set forth herein, with regard to the subject matter, basis or effect of
this Agreement.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement on
the date first written above.

 

Inland American Real Estate Trust, Inc.     Executive /s/ Thomas P. McGuinness  
  /s/ Michael Podboy By: Thomas P. McGuinness     Michael Podboy Its:  President
   